Pee Curiam.
Tbis action was brought by tbe receiver of tbe Western Mortgage Loan Company, to recover for tbe conversion of certain collaterals, alleged to bave been turned over by that company to tbe State Bank of Commerce, and by it transferred to tbe Coon Valley State Bank. Tbe cause of action herein grows out of tbe facts involved in tbe case of O’Hara v. Western Mortgage Loan Co. supra, page 417, 180 N. W. 701.
Tbe decision in that case is filed berewitb. At tbe close of tbe plaintiff’s testimony, tbe trial court dismissed tbe action. Prom an order denying bis motion for a new trial, plaintiff appeals.
Tbe right of appellant to a new trial depends upon whether tbe trial court rightly vacated tbe order dated January 9, 1919, by its order of March 24, 1920, in tbe O’Hara case. We held in that case that tbe order was properly vacated upon tbe ground that it was improvidently made. That bold-ing applies here and disposes of this appeal. It may be that tbe appellant has a .cause of action against tbe respondent for an accounting, 'but if so that matter is not here upon tbis appeal.
Affirmed.